
	

114 HR 3356 IH: Safe Food for Seniors Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3356
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Jenkins of Kansas (for herself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act with respect to the qualification of the
			 director of food services of a Medicare skilled nursing facility or a
			 Medicaid nursing facility.
	
	
 1.Short titleThis Act may be cited as the Safe Food for Seniors Act of 2015. 2.Qualification of director of food services of a Medicare skilled nursing facility or a Medicaid nursing facility (a)Medicare skilled nursing facilitiesSection 1819(b)(4)(A) of the Social Security Act (42 U.S.C. 1395i–3(b)(4)(A)) is amended by adding at the end the following: With respect to meeting any staffing requirement imposed by the Secretary for purposes of satisfying clause (iv), in the case that the facility does not employ a full-time qualified dietitian (as defined in paragraph (2) of section 483.35(a) of title 42, Code of Federal Regulations, as in effect as of the date of the enactment of the Safe Food for Seniors Act of 2013) but complies with such section by designating a director of food services (as described in paragraph (1) of such section), the director of food services shall be a Certified Dietary Manager meeting the applicable requirements published by the Certifying Board for Dietary Managers, a Dietetic Technician, Registered meeting the applicable requirements published by the Commission on Dietetic Registration, or an individual with equivalent military or academic qualifications (as specified by the Secretary)..
 (b)Medicaid nursing facilitiesSection 1919(b)(4)(A) of the Social Security Act (42 U.S.C. 1396r(b)(4)(A)) is amended by adding at the end the following: With respect to meeting any staffing requirement imposed by the Secretary for purposes of satisfying clause (iv), in the case that the facility does not employ a full-time qualified dietitian (as defined in paragraph (2) of section 483.35(a) of title 42, Code of Federal Regulations, as in effect as of the date of the enactment of the Safe Food for Seniors Act of 2013) but complies with such section by designating a director of food services (as described in paragraph (1) of such section), the director of food services shall be a Certified Dietary Manager meeting the applicable requirements published by the Certifying Board for Dietary Managers, a Dietetic Technician, Registered meeting the applicable requirements published by the Commission on Dietetic Registration, or an individual with equivalent military or academic qualifications (as specified by the Secretary)..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act.
			
